UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-4646



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus

ANTHONY SHAMON WASHINGTON,
                                              Defendant - Appellant.


Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville. Norman K. Moon, District
Judge. (3:04-cr-00093-nkm-ALL)


Submitted:   April 30, 2007                   Decided:   May 24, 2007


Before WILLIAMS, MICHAEL, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles M. Henter, DAVIDSON & KITZMANN, PLC, Charlottesville,
Virginia, for Appellant. John L. Brownlee, United States Attorney,
Jean B. Hudson, Assistant United States Attorney, Charlottesville,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Anthony Shamon Washington pled guilty to possession of a

firearm by a convicted felon, in violation of 18 U.S.C. § 922(g)(1)

(2000), and possession of cocaine base (“crack”), in violation of

21 U.S.C. § 844 (2000).      The district court sentenced him to

seventy months in prison on the firearm count and a concurrent

thirty-six months’ imprisonment on the drug count.       Washington

appeals, challenging the district court’s denial of his motion to

withdraw his guilty plea.      Finding no merit to his claim, we

affirm.

           We review the district court’s denial of a motion to

withdraw a guilty plea for abuse of discretion.    United States v.

Ubakanma, 215 F.3d 421, 424 (4th Cir. 2000).   A defendant does not

have an absolute right to withdraw a guilty plea, even before

sentencing.    United States v. Moore, 931 F.2d 245, 248 (4th Cir.

1991).    Rather, he must demonstrate that a “fair and just reason”

supports his request to withdraw his plea.        Id.   In deciding

whether to permit a defendant to withdraw his guilty plea, the
district court considers:

      (1) whether the defendant has offered credible evidence
      that his plea was not knowing or otherwise involuntary;
      (2) whether the defendant has credibly asserted his legal
      innocence; (3) whether there has been a delay between the
      entry of the plea and filing of the motion; (4) whether
      the defendant has had close assistance of counsel; (5)
      whether   withdrawal   will   cause  prejudice    to  the
      government; and (6) whether withdrawal will inconvenience
      the court and waste judicial resources.

Id.



                                - 2 -
              Washington received an adequate Rule 11 hearing, creating

a strong presumption that his guilty plea was final and binding.

United States v. Puckett, 61 F.3d 1092, 1099 (4th Cir. 1995).

Washington argues, however, that the district court erred in

denying his motion to withdraw his guilty plea because his attorney

and    the    government       erroneously    led   him    to    believe    that   his

sentencing guideline range would be lower than the guideline range

ultimately calculated in the presentence report (“PSR”).                            He

further argues that the district court relied on the wrong standard

because he claims that the district court denied his motion based

on    its    finding    that    he   failed   to    credibly     assert    his   legal

innocence.

              Despite    the     erroneous    advice      of    counsel    concerning

Washington’s guideline range, at the plea hearing Washington was

informed of the maximum sentence he faced for each count, that the

court could not calculate his sentence until the probation officer

prepared the PSR, and that he could not withdraw his guilty plea if

his sentence was harsher than he expected. Washington acknowledged

that he understood and, with this knowledge, he pled guilty.                        We

find that Washington did not meet the heavy burden of showing that

counsel’s erroneous advice, given before the Rule 11 hearing,

established a fair and just reason for withdrawing his guilty plea.

United States v. Lambey, 974 F.2d 1389, 1395 (4th Cir. 1992).
Furthermore, Washington’s claim that the district court relied on

the wrong legal standard is not supported by the record.                           We

therefore conclude that the district court did not abuse its


                                        - 3 -
discretion in denying Washington’s motion to withdraw his guilty

plea.

          Accordingly, we affirm Washington’s convictions.      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                          AFFIRMED




                              - 4 -